Citation Nr: 0631084	
Decision Date: 10/03/06    Archive Date: 10/10/06

DOCKET NO.  92-12 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable evaluation for hearing loss, 
left ear.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to May 
1969, with additional service in the United States Army 
Reserve/National Guard from January 1973 to July 1990.
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Waco, Texas 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

This case was previously remanded in December 1994, November 
1996, and May 2003 for VCAA notice and further development.

In the Informal Hearing Presentation dated in September 2005, 
the veteran's representative raised the issue of service 
connection for a hearing loss in the right ear.  This was 
denied by the Board in May 2003.  The issue is referred to 
the RO.  The RO should contact the veteran and his 
representative and inquire whether they are raising the issue 
of whether new and material evidence has been submitted to 
reopen the claim for service connection for a right ear 
hearing loss.  


FINDINGS OF FACT

1.  Level VII hearing is present in the left ear, pursuant to 
the November 2002 VA audiometric examination.

2.  Level IX hearing is present in the left ear, pursuant to 
the May 2005 VA audiometric examination.


CONCLUSION OF LAW

The criteria for an initial compensable disability evaluation 
for hearing loss, left ear, have not been met. 38 U.S.C.A. § 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.385, 4.85, 4.86, Diagnostic Code 6100 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In this case, the veteran's claim was received in September 
1991.  In correspondence dated in June 2003, he was notified 
of the provisions of the VCAA as they pertain to the issue of 
increased ratings.  Clearly, from submissions by and on 
behalf of the veteran, he is fully conversant with the legal 
requirements in this case.  Thus, the content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken and all available evidence has been obtained 
in this case.  

The Board observes that the veteran's original claims file 
was lost.  The veteran was duly notified, and efforts were 
undertaken to rebuild the file with all available records.  
The appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Therefore, the 
Board is satisfied that VA has assisted the veteran in the 
development of his claim in accordance with applicable laws 
and regulations.  Accordingly, the Board will address the 
merits of this claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which discussed the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Because 
this claim is being denied, any other notice requirements 
beyond those cited for service connection claims, are not 
applicable.  As indicated above, there has been substantial 
compliance with all pertinent VA law and regulations, and to 
move forward with this claim would not cause any prejudice to 
the veteran.  

Laws & Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The veteran is presumed to be seeking the maximum 
benefit allowed by law and regulation.  AB v. Brown, 6 Vet. 
App. 35, (1993).  

The assignment of disability ratings for service-connected 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered. Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Table VI, "Numeric 
Designation of Hearing Impairment Based on Puretone Threshold 
Average and Speech Discrimination," is used to determine a 
Roman numeral designation (I through XI) for hearing 
impairment based on a combination of the percent of speech 
discrimination (horizontal rows) and the puretone threshold 
average (vertical columns).
Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discrim- 
ination
Puretone Threshold Average

0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VIA*
Numeric designation of hearing impairment based only on 
puretone threshold average

Puretone Threshold Average
0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§4.85 and 4.86. 

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing.  The percentage evaluation is located at the point 
where the row and column intersect.

Table VII
Percentage evaluation for hearing impairment
(Diagnostic Code 6100)
Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service-connected ear will be assigned a Roman 
Numeral designation for hearing impairment of I, subject to 
the provisions of §3.383 of this chapter.  38 C.F.R. § 4.85 
(f) (2006).   

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86 (2006).   

The veteran is service-connected for hearing loss, in the 
left ear only.  He contends he should receive a compensable 
disability rating.

At a November 2002 VA examination, the veteran reported a 
history of left ear hearing loss since 1978.  He noted an 
occasional difficulty understanding speech in noisy 
environments and problems with sound localization.  Pure tone 
audiometrics revealed essentially normal hearing in the right 
ear and a moderate sensorineural hearing loss in the left 
ear.  

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
LEFT
60
65
55
75
90
71

Speech audiometry revealed speech recognition ability of 64 
percent in the left ear.

The Board notes that only the left ear is service-connected 
for impaired hearing.  Therefore, in order to determine the 
percentage evaluation from Table VII, the right ear will be 
assigned a Roman Numeral designation for hearing impairment 
of I.  See 38 C.F.R. § 4.85 (f) (2006).  Applying the above 
results to the Table VI chart, a puretone threshold average 
of 71 and a speech discrimination of 64 percent, in the left 
ear, will result in level VII hearing for that ear.  Applying 
these results to the Table VII chart (with the left ear being 
the "poorer" ear), a level I for the right ear, combined 
with a level VII for the left ear, will result in a 0 percent 
compensation evaluation.  

Pursuant to 38 C.F.R. §  4.86 (a), consideration of Table VIa 
is warranted when the evidence reflects puretone thresholds 
of 55 db or more at each of the1000, 2000, 3000, and 4000 
Hertzs.  Applying the above results to the Table VIA chart, a 
puretone threshold average of 71, will result in level VI 
hearing for the left ear.  Applying these results to the 
Table VII chart (with the left ear being the "poorer" ear), 
a level I for the right ear, combined with a level VI for the 
left ear, will also result in a 0 percent compensation 
evaluation.  

Consideration of section 4.86(b) is not warranted, given that 
the evidence does not reflect a simultaneous puretone 
threshold of 30 db or less at 1000 Hz and a puretone 
threshold of 70 db or more at 2000 Hz.  38 C.F.R. § 4.86 
(2006).  

The veteran submitted to additional VA audiogram testing in 
May 2005, which showed a mild to profound sensorineural 
hearing loss in the left ear.  

The authorized audiological evaluation revealed pure tone 
thresholds, in decibels, on that date were as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
LEFT
60
70
60
75
90
74

Speech audiometry revealed speech recognition ability of 36 
percent in the left ear.  

The Board observes that for this period, the right ear was 
still not service-connected, and thus it will be assigned a 
Roman Numeral designation of I, for hearing impairment, in 
order to determine the percentage evaluation from Table VII.  
See 38 C.F.R. § 4.85 (f) (2006).  Applying the above results 
to the Table VI chart, a puretone threshold average of 74 and 
a speech discrimination of 36 percent, in the left ear, will 
result in level IX hearing for that ear.  Applying these 
results to the Table VII chart (with the left ear being the 
"poorer" ear), a level I for the right ear, combined with a 
level IX for the left ear, will result in a 0 percent 
compensation evaluation.  

Pursuant to 38 C.F.R. §  4.86 (a), consideration of Table VIa 
is warranted when the evidence reflects puretone thresholds 
of 55 db or more at each of the1000, 2000, 3000, and 4000 
Hertzs.  Applying the above results to the Table VIA chart, a 
puretone threshold average of 74, will result in level VI 
hearing for the left ear.  Applying these results to the 
Table VII chart (with the left ear being the "poorer" ear), 
a level I for the right ear, combined with a level VI for the 
left ear, will also result in a 0 percent compensation 
evaluation.  

Again, consideration of section 4.86(b) is not warranted, 
given that the evidence does not reflect a simultaneous 
puretone threshold of 30 db or less at 1000 Hz and a puretone 
threshold of 70 db or more at 2000 Hz.  38 C.F.R. § 4.86 
(2006).

The Board acknowledges the difficulties that the veteran has 
with his auditory acuity.  However, the ratings for hearing 
loss are based on a mechanical application of the tables 
provided by law; the Board has no discretion in this matter 
and must predicate its determination on the basis of the 
results of the audiology studies of record. See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).   

The Board has also considered whether the case should be 
referred to the Director of VA's Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2006).  The record reflects that the veteran has 
neither required frequent periods of hospitalization for his 
hearing loss, nor has it interfered with his employment.  
Therefore, referral of this issue for extra-schedular 
consideration is not in order.

On the basis of the foregoing, the Board concludes that the 
current level of disability shown does not warrant a 
compensable rating.


ORDER

A compensable disability rating for hearing loss, left ear is 
denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


